DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 21-31 in the reply filed on 8/23/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1 and 21, the claims recite two separate steps of applying stimulation to a trigeminal nerve and reducing bleeding.  Based on the specification, it appears that all embodiments are drawn to applying stimulation to a patient wherein the stimulation reduces bleeding in the patient, but the current claim scope appears to include a scenario wherein trigeminal stimulation is applied for any reason whatsoever (e.g., migraine treatment) and unrelatedly reducing bleeding in a patient (e.g., applying a tourniquet in an emergency situation).  It is unclear if this is an intended scope because no mention is made in the specification, but appears to be covered by the claim scope.  The remaining claims are rejected due to their dependency.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claims 1 and 21, the claims recite two separate steps of applying stimulation to a trigeminal nerve and reducing bleeding.  Based on the specification, it appears that all embodiments are drawn to applying stimulation to a patient wherein the stimulation reduces bleeding in the patient, but the current claim scope appears to include a scenario wherein trigeminal stimulation is applied for any reason whatsoever (e.g., migraine treatment) and unrelatedly reducing bleeding in a patient (e.g., applying a tourniquet in an emergency situation).  The originally-filed disclosure does not appear to show possession of the second scenario that is apparently covered by the claim scope.  The remaining claims are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11, 13, 21-27, and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tracey et al. (US 2018/0021217, hereinafter “Tracey”).
In regards to claims 1, 21, 22 and 24, Tracey discloses a method of reducing bleeding in a subject that has been treated with an anticoagulant (pars. 0005 and 0230), the method comprising: applying one or more of mechanical or electrical stimulation to the subject's trigeminal nerve (par. 0083; please note that the specification defines references to the “vagus nerve” as being “these nerves” listed in par. 0083: “the vagus nerve, the splenic nerve, the hepatic nerve, the facial nerve, and the trigeminal nerve”; see MPEP 2173.05(a)(III); see also par. 0022, 0093, “cranial nerve V,” i.e., the trigeminal nerve) at between 0.1 Hz and 500 Hz for greater than 1 minute (pars. 0083, 0218-0221); the stimulation therapy is configured to reduce bleeding volume (par. 0010, 0016, 0023; by reducing bleeding time, the stimulation is “configured to” reduce bleeding volume by providing clotting sooner); and reducing bleeding by at least 20% (abstract, par. 0023).  
In regards to claim 2, applying said one or more of mechanical or electrical stimulation comprises stimulating the trigeminal nerve at between 0.1 Hz and 100 Hz for greater than 10 minutes (pars. 0083, 0218-0221).  
In regards to claim 3, applying said one or more of mechanical or electrical stimulation comprises applying electrical stimulation noninvasively to the subject's trigeminal nerve (pars. 0083, 0084).
In regards to claim 4, applying said one or more of mechanical or electrical stimulation comprises applying electrical stimulation between 1-50 Hz and between 0.5-15V having a pulse width of between 0.5 ms and 10 ms (par. 0221).  
In regards to claim 5, applying said one or more of mechanical or electrical stimulation comprise applying non-invasive mechanical stimulation (par. 0084).  
In regards to claim 8, applying said one or more of mechanical or electrical stimulation comprises stimulating sensory fibers of the subject's trigeminal nerve (par. 0219, afferent and efferent nerves).  
In regards to claim 11, reducing said bleeding comprises reducing said bleeding by at least 30% (par. 0023).  
In regards to claim 13, applying said one or more of mechanical or electrical stimulation consists of stimulating the trigeminal nerve (par. 0093; “the non-invasive stimulation is applied to an area of the subject innervated by the cranial nerve V,” i.e., the trigeminal nerve).  
 In regards to claim 23, applying said one or more of mechanical or electrical stimulation comprises applying electrical stimulation between 0.1-500 Hz and between 1 mA-50 mA having a pulse width of between 0.1 ms and 10 ms (pars. 0221).  
24. (New) A method of reducing bleeding in a subject, the method comprising: delivering, via a stimulator, stimulation therapy to a subject, wherein the stimulation therapy comprises at least one of mechanical stimulation or electrical stimulation of a trigeminal nerve of the subject, and the stimulation therapy is configured to reduce bleeding volume; and maintaining the stimulation therapy for greater than 1 minute; wherein the stimulation therapy reduces at least one of the bleeding volume or a bleeding time by at least 20%.  
In regards to claim 25, the stimulation therapy is configured to accelerate clot formation at a bleeding site (par. 0010).
In regards to claim 26, the stimulation therapy is configured to modulate parasympathetic nervous system (PNS) activities (pars. 0083, 0153).  
In regards to claim 27, the stimulation therapy comprises at least one of mechanical stimulation or electrical stimulation of a vagus nerve of the subject (par. 0022, 0083).  
In regards to claim 29, delivering the stimulation therapy comprises delivering at least a portion of the stimulation therapy prior to the bleeding in the subject (par. 0230, “prophylactically”).  
In regards to claim 30, delivering the stimulation therapy comprises delivering the stimulation therapy before a medical procedure and/or during a medical procedure (par. 0230, “therapeutically or prophylactically treat subjects suffering from or at risk from suffering from excessive bleeding due to injury, surgery, or bleeding disorders”).  
In regards to claim 31, the stimulation therapy is a non-invasive electrical stimulation therapy (par. 0097).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 9, 10, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey.  Tracey discloses the essential features of the claimed invention, including stimulating one or multiple branches of the trigeminal nerve (par. 0083) and reducing bleeding time by up to 50% or more (par. 0023), but does not expressly disclose stimulating the ophthalmic, maxillary, or mandibular branch of the subject’s trigeminal nerve; that stimulation is unilateral or bilateral; or that the stimulation is configured to reduce bleeding volume by more than 10%.  However, it was well known in the art to effectively stimulate the trigeminal nerve by providing stimulation to the ophthalmic, maxillary, or mandibular branch as these are the main known branches an stimulating the branches has the predictable results of minimizing unwanted side effects and allowing for a convenient stimulation location on the surface of the body (par. 0125); and stimulating unilaterally or bilaterally to balance the effectiveness and comfort of the system.  Further, by reducing bleeding time by 50% or more, it would appear that the stimulation is configured to reduce bleeding volume by at least 10%, or alternatively Tracey recognizes the desire to minimize bleeding as a results-effective variable and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tracey by providing stimulation to the ophthalmic, maxillary, or mandibular branch as these are the main known branches an stimulating the branches has the predictable results of minimizing unwanted side effects and allowing for a convenient stimulation location on the surface of the body; stimulating unilaterally or bilaterally to balance the effectiveness and comfort of the system; and providing stimulation that is configured to reduce bleeding volume by at least 10% to provide the predictable results of minimizing bleeding and the accompanying negative effects.
Allowable Subject Matter
Claim 12 avoids the prior art, but remains rejected under section 112 and double-patenting.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,260,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrow than (i.e., “anticipate”) the claims of the instant application, or are rendered obvious as being well known in the art as set forth above in view of Tracey.
Claims 1-11, 13, and 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/578,339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrow than (i.e., “anticipate”) the claims of the instant application, or are rendered obvious as being well known in the art as set forth above in view of Tracey.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached Wikipedia document showing the well-known branches of the trigeminal nerve; and Tyler et al. (US 2017/0368329) is a teaching of a non-invasive trigeminal nerve stimulator that is operated either unilaterally or bilaterally.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792